DETAILED ACTION
This Office action is in reply to application no. 17/086,860, filed 2 November 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/283,632, 13/508,084 and PCT/CA2009/001605, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these provides support for, nor even mention, the near field communication limitation of all of the claims of the present invention.
Application no. 14/672,756, listed as an application on the Application Data Sheet for which the present invention is a continuation, does provide support for this limitation; though that application is not mentioned in the specification, that appears to be simply a drafting error.  Therefore the Examiner finds the claims of the present application have priority to the filing date of application no. 14/672,756, which was filed 30 March 2015.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: first, as the claims recite abstraction e.g. commercial activities such as indicia of redirecting funds, a suspicion may be raised as to compliance with 35 U.S.C. § 101.  However, all claims require that transaction data are exchanged between two devices via “near field communication”.  This use of a particular short-range communication protocol, which a generic computer does not support, go beyond “generally linking” the abstract idea to a particular technological environment and the claims are therefore not directed to the abstract idea, as they integrate it into a practical application.  See MPEP § 2106.05(e).
In reviewing the state of the art just prior to the assigned priority date (30 March 2015, as explained above) of the present invention, Witherspoon, Jr. et al. (U.S. Publication No. 2013/0085834) disclose a venue management system [title] that provides “rewards and other incentives” to a ticket holder. [0083] The system uses “near field communication” for “in-venue purchases”. [0085] A patron may be given a seat upgrade based on a “total amount of money donated by a patron”, [0136] but this is not the same as a system determining a contribution amount based on a rule in a merchant profile.
Blackhurst et al. (U.S. Publication No. 2014/0081736) disclose a gift card in association with financial accounts [title] in which “reward points” can be “redeemed”, can be “donated to a second user” or can be “converted to cash”. [0012] An information exchange may happen only if a “user’s mobile device is within a predetermined distance of [a] merchant associated with [a] gift card”. [0099]
Dunbar et al. (U.S. Publication No. 2015/0262254, filed 12 March 2015) disclose a digital exchange for sponsorship and promotion [title] that provides “rewards”. [0003] It establishes a “revolving sponsorship fund” that allows for a donation to be made by a “refundable deposit”. [0040] The fund may also receive funds by a “cash-back rewards system”. [0049] But none of these, alone or combined, disclose every feature of the claims of the present invention, and in particular that a reward is derived from merchant profile information, triggers contributions to an organization based on a transaction between a member and a merchant, and that the transactions are processed between devices using NFC, in combination with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694